Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.
 	First, it is noted that the amendment to the claims does not overcome the 35 USC 112(a) rejection since the rejection does not state that the claim is indefinite (that is 35 USC 112(b)).  Therefore, the rejection under 35 USC 112(a) is maintained.
Next. Applicant’s arguments with respect to claim(s) 1, 13 and 20 have been considered, but are not convincing.  Specifically, Tenghamn et al suggests (col. 8, line 63 – col. 9, and col. 13, lines 26-58) bi-phase modulating composite code sequences (maximal-length-type code sequences).  Arguably, the limitation to bi-phase modulating to have “zero amplitude at 0 Hz” is further implicit in the disclosure of the bi-phase modulation suggested by Tenghamn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-12 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claims 1 and 20 claim “comparing an output signal from the one or more sensors to a reference signal”.  However, the specification and particularly Fig. 14 does not support that the output of “one or more sensors” is used.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 11-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (‘127) in view of the article to Wong et al and PG-.
Tenghamn discloses a method of seismic surveying.  The method includes operating a plurality of marine vibrators (10) where at least one of the vibrators is operable to emit a composite code sequence that is unique (col. 8, lines 51+), where two or more of the marine vibrators operate contemporaneously for at least one output interval (see abstract), bi-phase modulating the composite code sequences (col. 8, line 63 – col. 9, and col. 13, lines 26-58), detecting seismic energy with one or more seismic sensors (R) after the seismic energy has interacted with subsurface formations, where the seismic energy was emitted from the marine vibrators (10), and where the detecting occurs while operating the plurality of marine vibrators.  The limitation to bi-phase modulating to have “zero amplitude at 0 Hz” is further implicit in the disclosure of the bi-phase modulation suggested by Tenghamn.
The differences between independent claims 1 and 20 and Tenghamn is the claims specify (a) at least one of the marine vibrators repeatedly cycles through a plurality of orthogonal composite code sequences that are unique to the at least one of the marine vibrators, (b) comparing an output signal from the one or more seismic sensors to a reference signal, to determine a difference between the reference signal and the output signal, and (c) bi-phase modulating at least two maximal-length-type code sequences to have zero amplitude at 0 Hz.  Independent claim 13 differs from Tenghamn by including (in addition to difference a above) “a summing amplifier configured to generate corrected driver signals, each corrected driver signal comprising an input signal plus a difference between a reference signal and an output signal”.

Per difference (b), Gunnarsson et al teaches (Figs 14 and 16 and paragraphs 0101-0105) iterative learning control so that the vibrator(s) will have an energy output having desired spectral characteristics, where the output spectral characteristics are repeatable and harmonics are substantially suppressed.  The iterative learning control includes a summing amplifier to generate corrected driver signals, where each corrected driver signal includes an input signal plus a difference between a reference signal and an output signal (see Figs. 14 and 16).
Therefore, in view of the minimal crosstalk afforded by Wong et al, it would be obvious to one of ordinary skill in the art to have modified the method of Tenghamn by repeatedly cycling through a plurality of composite code sequences (m-sequences) that are unique to the at least one of the marine vibrators and in view of Fullerton et al, it would be obvious to one of ordinary skill in the art that the plurality of composite code sequences would be orthogonal to each other and in view of Gunnarsson et al, it would 
Per claims 2, 4 and 14, see Figs 14 and 16 of Gunnarsson et al.
Per claims 3 and 15, see Fig. 1 of Tenghamn.
Per claims 5, 11, 12, 16, 19 and 22, see claims 3 and 10 of Tenghamn and claim 7 or para. 0009 of Fullerton et al.
Per claim 21, see Tenghamn (col. 15, lines 48-55).

7.	Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (‘127) in view of the article to Wong et al and PG-Publication to Fullerton et al (‘351), PCT Application to Gunnarsson et al (WO2015101644), as applied to claims 1 and 13 above, and further in view of the PG-Publication to Bagaini (‘536).
 Per claims 6, 7, 17 and 18, Bagaini teaches (see abstract) that it is well known to utilize low frequency and high frequency marine vibrators to enhance the seismic survey such that it would have been obvious to one of ordinary skill in the art to have further modified Tenghamn to include both low frequency and high frequency vibrators.

8.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (‘127) in view of the article to Wong et al and PG-Publication to Fullerton et , as applied to claims 1 and 13 above, and further in view of the PG-Publication to Sallas et al (‘272).
Per claims 8-10, Sallas et al teaches that feedback control systems are known in the art of multiple marine vibrators and are specifically used to ensure that the acoustic output is synchronized and spectrally matches the excitation signal.  It would have been obvious to one of ordinary skill in the art to have further modified Tenghamn to include such feedback control to therefore ensure source output synchronization and spectral matching.  Claims 8-10 are so rejected.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl